Hill, J.
(with whom concurs Atkinson, J.), dissenting.
1. The controlling question in this case is whether the act of 1918 (Acts 1918, p. 369), providing a salary for the solicitor-general of the Cordele Circuit, is violative of art. 6, sec. 13, par. 1, 2, of the constitution of the State (Civil Code of 1910, §§ 6533, 6534), as amended, and of article 7, section 6, par. 2, of the con*643stitution. The constitution, in the paragraph first cited, provides: • “The judges of the Supreme Court shall have,owi of the treasury of the State [italics ours], salaries not to exceed three thousand dollars per annum; the judges of the superior courts shall have salaries not to exceed two thousand dollars per annum; the attorney-general shall have a salary not to exceed two thousand dollars per annum; and the solicitors-general each shall have salaries not to exceed two hundred and fifty dollars per annum; but the attorney-general shall not have any fee or perquisite in any cases arising after the adoption of this constitution; but the provisions of this section shall not affect the salaries of those now in office.” The next paragraph provides: “The General Assembly may at any time, by a two-thirds vote of each branch, prescribe other and different salaries for any, or all, of the above officers, but no such change shall affect the officers then in commission.” This last provision was amended in 1916 by adding thereto the following: “Provided, however, that the General Assembly shall have power, at any time, by a majority vote of each branch, to abolish the fees accruing to the office of solicitor-general, in any particular judicial circuit, and in lieu thereof to prescribe a salary for such office, in addition to the salary prescribed in paragraph 1 of this section of this article, and without regard to the uniformity of such salaries in the various circuits, and shall have the further power to determine what disposition shall be made of the fines, forfeitures, and fees accruing to the office of solicitor-general in any such judicial circuit where the fees are abolished.” Acts 1916, p. 24. It will be observed that this amendment does not expressly authorize the payment of salaries of solicitors-general from any other source than as provided in the constitution of 1877, which is from the State treasury.
In Clark v. Hammond) 134 Ga. 792 (68 S. E. 600), it was held that the salaries of judges of the superior courts could not be augmented by local taxation. The case of Clark v. Black, 136 Ga. 812 (72 S. E. 251), did not have reference to a solicitor-general, who was a State officer, but to the solicitor of a city court, á local officer who had jurisdiction only over the county of Richmond, the existence of which court and its organization, and the payment of salaries of the judge and solicitor by local taxation, antedated the constitution of 1877. Under these circumstances *644the salary of the solicitor of the city court was held to be an expense of that court and payable from the funds raised to' defray the expenses of that court, All of the facts above mentioned serve to distinguish the case from the present one. The solicitor-general’s salary can not be supplemented by a local tax, the fact being that when the constitution of 1877 was adopted salaries of solicitors-general were not paid by local taxation, but were paid from the treasury of the State, by express provision.
Article 7, sec. 6, par 2, of the constitution of the State is as follows: “The General Assembly shall not have power to delegate to any county the right to levy a tax for any purpose, except for educational purposes in instructing children in the elementary branches of an English education only; to build and repair the public buildings and bridges; to maintain and support prisoners; to pay jurors and coroners, and for litigation, quarantine, roads, and expenses of courts [italics ours]; to support paupers and pay debts heretofore existing,” etc. It will be seen from the foregoing that the purposes for which the counties can levy a tax are restricted to certain objects which are enumerated. The salaries of solicitors-general are Hot one of those objects, unless .they are included in the language “expenses of courts,” as used in the paragraph of the constitution just quoted. It has been held by this court that salaries of judges of the superior courts are not included in the language “expenses of courts.” Clark v. Hammond, supra. Mr. Justice Atkinson, in a very able opinion delivered in that case, said: “As it -did not [contemplate tire payment of the salary of the judges of the superior courts], and the other purposes to which the levy of the county tax had been restricted by the constitution did not authorize the levy of a county tax to pay salaries of judges of the superior courts, there was no constitutional provision for the payment of the salaries of the judges of the superior courts out of the county treasuries. Thus an additional light is afforded, tending to show, by the language of aft. 6, see. 13, par. 1, of the constitution of 1877, a design to limit the payment of salaries of judges of the superior courts to funds derived from the treasury of the State. The paragraph of the constitution of 1877 which succeeded and immediately followed art. 6, see. 13, par. 1, declared: The General Assembly may at any time, by a two-thirds vote of each branch, prescribe other and different salariéis *645for any, or all, of the above officers; but no such change shall affect the officers then in commission.’ While by this language the legislature was authorized to designate other and different salaries, there was no express declaration that they should be paid elsewhere than from the State treasury.” The arguments now presented in favor of the validity of the act of 1918, supra, referring to the salary of the solicitor-general of the Cordele circuit, were then presented in favor of the law relating to the salary of the judge of the superior court of the Augusta circuit. It is argued that the salary of the solicitor-general should be treated, under the provision of the constitution last above mentioned, as a court expense; and to support this contention the case of Adam v. Wright, 84 Ga. 720 (11 S. E. 893), is relied on. That decision was based upon a special act of February 15, 1873 (Acts 1873, p. 225), which provided for payment of insolvent costs of solicitors-general as a part of the court costs. Being a special act, and not being expressly referred to or repealed by the constitution of 1877, it was nevertheless preserved by the constitution of 1877. See Clark v. Reynolds, 136 Ga. 818 (6), 824 (72 S. E. 254), where it was held: “The act of 1873 . . was not repealed by the constitution of 1877, but was preserved by the clause of that instrument which declared that Tocal and private acts passed for'the benefit of counties, cities, towns, corporations, and private persons, not inconsistent with the supreme law, nor with this constitution, and which have not expired nor been repealed, shall have the force of statute law, subject to judicial decision as to their validity when passed, and to any limitations imposed by their own terms.” The ruling in Adam v. Wright, supra, is not authority for holding, in the case under consideration, that the fees of solicitors-general fall within the comprehension of court expenses as declared in the provision of the constitution last above mentioned, so as to authorize the payment of such fees out of the county treasury.
An examination of the history of the payment of salaries as such of the judges of the superior courts and of solicitors-general of the State will show , that they have always been paid out of the treasury of the State, and never from the county treasuries by local taxation. The members of the constitutional conventions of 1868 and 1877 left nothing to implication. They provided that these salaries should be paid out of the “treasury of the State.” *646Surely they did not intend that these salaries should be paid partly out of the treasury of the State and partly out of the county treasuries. Superior-court judges and solicitors-general both are State officers, and have always been so recognized. They are elected by the qualified voters of the State at large, and have always, so far as we know, been classified as State officers, and never as county officers. They have been paid salaries out of the State treasury. No judge of the superior court or solicitor-general has ever been paid a salary out of the county treasury. If the legislature; in proposing the constitutional amendment of 1916, had. intended that the salaries of the solicitors-general should be paid in part by local taxation, how easy it would have been to have submitted an amendment to' the people for ratification, saying so in plain words, and leaving nothing to implication. But the amendment submitted for ratification in 1916 did not expressly authorize taxation by counties for the payment of judges’ and solicitors’ salaries, for the simple reason that the same instrument they were attempting to amend provided for their payment out of the State treasury; and their failure to expressly provide, in the amendment, for a different method by local taxation by counties was in effect a denial to the counties of the right to pay by local taxation. It is true-the legislature subsequently, by the act of 1918, attempted to do so; and it is here they exceeded their constitutional authority. Had the legislature said, in the amendment of 1916, what they subsequently said in the act of 1918, no question could be raised as to the authority to levy by county taxation. But they did not do so.
The salary of the solicitor-general stands on the exact footing as the salary of the judge of the superior court; and the same reasoning that would prevent the levy of a local tax to supplement the salary of the judge of the superior court, paid by the State, would prevent the levy of a local tax to supplement the salary of the solicitor-general. The ruling therefore, in Clark v. Hammond, supra, is controlling in this case upon the question of the constitutionality of the act of 1918, in so far as it attempts to supplement the salary of the solicitor-general of the Cordele Circuit by local taxation in the several counties of the circuit. This act undertook to deprive the solicitor-general of the fees which might be earned in the Cordele Circuit, and to require the sum *647collected to be paid into the several county treasuries, and in lieu thereof to provide a salary for the solicitor-general, to be paid by the different counties of the circuit by local taxation. So much of the act as attempted to supplement this salary by local taxation was violative of the above-mentioned provisions of the State constitution. With this much of the act of 1918 eliminated, it could not be said that the legislature intended that the remainder of the act should be carried into effect; because it could not be assumed from the language of the whole act that it was intended to deprive the solicitor-general of all compensation except the $250 per year, which is fixed by the constitution and which is to be paid out of the treasury of the State. Under the circumstances the entire act must fall. Deadwyler v. Karow, 131 Ga. 236 (62 S. E. 172, 19 L. R. A. (N. S.) 197); Futrell v. George, 135 Ga. 265 (69 S. E. 182); O'Dowd v. Augusta, 141 Ga. 753 (82 S. E. 148). This would result in leaving the fees to be collected and applied by the solicitor-general under the old law, as if the act of 1918 had not been passed.
We conclude, therefore, that the act of 1918, supra, is repugnant to the clauses of the constitution quoted, which provide how the salaries of solicitors-general shall be paid; that is, from “the treasury of the State;” and consequently the court erred in granting the mandamus absolute.